___________

                             No. 95-2690
                             ___________

United States of America,          *
                                   *
          Appellee,                *
                                   *   Appeal from the United States
     v.                            *   District Court for the
                                   *   Eastern District of Missouri.
Joseph W. Demint,                  *
                                   *          [PUBLISHED]
          Appellant.               *


                             ___________

                    Submitted:   January 19, 1996

                        Filed: January 26, 1996
                             ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


     Joseph W. Demint appeals his sentence as an armed career
criminal pursuant to the Armed Career Criminal Act (ACCA), 18
U.S.C. § 924(e)(1), and U.S.S.G. § 4B1.4(a). We affirm.


     Following a jury trial, Demint was convicted of being a felon
in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).
Demint's indictment and presentence report (PSR) set forth the
following three prior convictions as the basis for sentencing under
the ACCA: (1) a 1979 Louisiana conviction for simple burglary; (2)
a 1979 Florida conviction for attempted burglary and for possession
of burglary tools; and (3) a 1980 Louisiana conviction for simple
burglary. In objections to the PSR and again at sentencing, Demint
claimed that he should not be sentenced under the ACCA. First,
Demint argued that, because his 1980 Louisiana conviction was for
burglary of a camp, the applicable Louisiana statute did not fit
within the generic definition of burglary set forth in United
States v. Taylor, 495 U.S. 575, 599 (1990); that the charging
papers and final judgment did not indicate that the "camp" was
considered a "structure"; and that the court should not consider
the guilty-plea paper from the conviction to determine whether the
conviction fell within the generic Taylor definition of burglary.
Second, Demint argued that the 1979 Florida conviction for
attempted burglary was not a "violent felony" for purposes of the
ACCA. After determining that both convictions constituted "violent
felonies" as defined in 18 U.S.C. § 924(e)(2)(B)(ii), the district
court1 overruled Demint's objections and sentenced him under the
ACCA to 290 months imprisonment. Demint reiterates his arguments
on appeal. We address each conviction in turn.


A.   1980 Louisiana Conviction For Simple Burglary.


     "Burglary" is included in the definition of violent felonies
that may constitute predicate offenses for a section 924(e)(1)
enhancement.   18 U.S.C. § 924(e)(2)(B)(ii).     For purposes of
section 924(e), "burglary" is "any crime . . . having the basic
elements of unlawful or unprivileged entry into, or remaining in,
a building or structure, with intent to commit a crime." Taylor,
495 U.S. at 599 (formulating a "generic" definition of burglary).

     The Louisiana statute under which Demint was convicted defines
burglary more broadly than the generic definition in Taylor,
because the statute includes vehicles and watercraft. See La. Rev.
Stat. Ann. § 14:62 (West 1980); cf. United States v. Taylor, 932
F.2d 703, 707 (8th Cir.) (noting Missouri statute broader than
Taylor definition where it included booths, tents, boats, vessels,
and railroad cars), cert. denied, 502 U.S. 888 (1991); United
States v. Payton, 918 F.2d 54, 55 & n.1 (8th Cir. 1990) (noting


      1
       The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.

                               -2-
Iowa statue broader than Taylor definition where it included
railroad cars, boats, and vessels), cert. denied, 502 U.S. 948
(1991). Therefore, the district court properly referred to the
charging paper and the text of Demint's guilty plea to determine
whether Demint's plea was to a charge meeting the generic
definition of burglary. See Taylor, 495 U.S. at 600-02; United
States v. Barney, 955 F.2d 635, 639 (10th Cir. 1992); United States
v. Sweeten, 933 F.2d 765, 769 (9th Cir. 1991); cf. Taylor, 932 F.2d
at 708-09 (on remand from 495 U.S. 575; guilty plea was to charge
meeting generic definition of burglary; probation report showed
defendant pleaded guilty to burglary of building). These documents
show that Demint "committed Simple Burglary of a camp," and that
the elements of the crime were that he "entered a structure
unauthorized with the intent to commit a theft therein or a
felony." Under Louisiana law a "camp" is considered a "structure."
See State v. Palmer, 305 So. 2d 513, 513-14 (La. 1974).
Accordingly, we conclude that Demint's 1980 Louisiana conviction
fit within the generic definition of "burglary," and that the
district court properly determined this conviction constituted a
"violent felony" under section 924(e)(2)(B)(ii).


B.   1979 Florida Conviction For Attempted Burglary.


     Under Florida law, Demint's conviction for the attempted
burglary of a dwelling is not "burglary" as that term is used in
section 924(e)(2)(B)(ii).    See Taylor, 495 U.S. at 599.     The
parties dispute, however, whether Demint's attempted burglary
conviction   meets   the   "catch-all"   provision   of   section
924(e)(2)(B)(ii)--that is, "otherwise involves conduct that
presents a serious potential risk of physical injury to another."


     Under Florida law, "`burglary' means entering or remaining in
a structure or a conveyance with the intent to commit an offense
therein."   Fla. Stat. ch. 810.02 (1994).     The Florida attempt


                               -3-
statute under which Demint was convicted states in part:


          (1) A person who attempts to commit an offense
          prohibited by law and in such attempt does any
          act toward the commission of such offense, but
          fails in the perpetration or is intercepted or
          prevented in the execution thereof, commits
          the offense of criminal attempt . . . .


Fla. Stat. ch. 777.04 (1994) (emphasis added).


     Demint argues that because the Florida attempt statute can be
violated based on "any act," this court should find that his
conviction does not constitute a violent felony under the catch-all
provision of section 924(e)(2)(B)(ii).       See United States v.
Permenter, 969 F.2d 911, 912-15 (10th Cir. 1992) (attempted
burglary does not fall within the catch-all provision in part
because under Oklahoma law "any act" done toward the commission of
the attempted crime may provide basis for conviction for attempt).
We reject this argument, however, because the Florida courts have
interpreted the attempt statute to require more.      Specifically,
attempted burglary requires proof of (1) specific intent to commit
burglary and (2) "any overt act reasonably calculated to accomplish
the commission of the offense intended, going beyond mere
preparation but falling short of accomplishing the crime intended."
Ellis v. Florida, 425 So. 2d 201, 202 (Fla. Ct. App. 1983); see
Groneau v. Florida, 201 So. 2d 599, 603 (Fla. Ct. App.) (attempt is
punishable when act is performed with intent to complete crime, but
completion fails due to intervening cause), cert. denied, 207
So. 2d 452 (Fla. 1967).


     We conclude the essential elements of the crime of attempt in
Florida--as interpreted by Florida's courts--are equivalent to
those under the Minnesota law discussed in United States v.
Solomon, 998 F.2d 587, 589-91 (8th Cir.) (under Minnesota law,
attempted burglary requires an overt act beyond mere preparation,


                               -4-
and law was intended to punish those who would have completed the
crime absent intervening circumstances; therefore, attempted
burglary in Minnesota, like second-degree burglary, "carries a
serious potential risk of physical injury to another"), cert.
denied, 114 S. Ct. 639 (1993).       Thus, we conclude Florida's
attempted burglary law punishes only "conduct that presents a
serious potential risk of physical injury to another," and
therefore the district court properly concluded Demint's conviction
falls within the "catch-all" provision of 924(e)(2)(B)(ii).


     Because Demint's three previous convictions constituted
"violent felonies" as defined in 18 U.S.C. § 924(e)(2)(B), the
district court correctly concluded he was subject to an enhancement
under the ACCA. Thus, the district court did not err in sentencing
Demint as an armed career criminal.       See U.S.S.G. § 4B1.4(a)
(defendant subject to enhanced sentence under 18 U.S.C. § 924(e) is
"an armed career criminal"). We deny Demint's motion to supplement
the record.


     The judgment is affirmed.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -5-